Citation Nr: 1131212	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-34 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) for the cause of the Veteran's death under 38 U.S.C.A. § 1151 (West 2002).

3.  Entitlement to service connection for infectious hepatitis for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to October 1957.  He died in July 2005, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for cause of the Veteran's death, entitlement to compensation under 38 U.S.C. 1151 and service connection for hepatitis for accrued benefits purposes.


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for hemorrhoids (rated as noncompensable).

2.  The cause of the Veteran's death in July 2005 was metastatic colon carcinoma; other significant conditions contributing to his death were hepatitis C, coronary artery disease and chronic liver disease.  

3.  None of these conditions are shown to have been etiologically related to either service or to his service-connected disabilities.

4.  The competent evidence of record does not show that the Veteran's death was a result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers; or as due to an event not reasonably foreseeable.

5.  At the time of his death, the Veteran had pending claim of entitlement to service connection for residuals of infectious hepatitis.

6.  The competent evidence on file at the time of the Veteran's death did not establish that hepatitis originated in service or until decades after service, or establish that hepatitis was otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.312 (2010).

2.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.361 (2010).

3.  For the purpose of accrued benefits, hepatitis was not the result of disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, the appellant received VCAA notice in two letters mailed in October 2005.  

The appellant also received notice required under Hupp v. Nicholson in August 2009.  The claim was later readjudicated in a February 2010 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Any deficiencies of notification as to VA's practices in assigning disability evaluations and effective dates for those evaluations are not prejudicial, as the claim is being denied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all reported medical treatment.  VA has also obtained several opinions as to the etiology of the Veteran's cause of death and as to the issue of entitlement to compensation under § 1131.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

No further development is required to comply with the provisions of the VCAA or the implementing regulations.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  

Overall, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.


II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Additionally, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The provisions of 38 U.S.C.A. § 1151 were substantially revised as of October 1, 1997, with claims received after that date requiring a showing of negligence or fault in VA treatment.  See generally Brown v. Gardner, 513 U.S. 115 (1994).  As the appellant filed her claim in September 2005, the current provisions of 38 U.S.C.A. 
§ 1151, as well as 38 C.F.R. § 3.361, are therefore applicable in the present case.

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

38 U.S.C.A. § 1151 specifies two bases for entitlement.  First, entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  Second, entitlement may be established on a showing of an event not reasonably foreseeable.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The law and regulation governing claims for accrued benefits state that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Although the appellant's claim for accrued benefits that is at issue in this appeal is separate from the service connection claim the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the claim of the Veteran and, by statute, the appellant takes the Veteran's claim as it stood on the date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

Entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  38 U.S.C.A. § 5121(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999).


III.  Entitlement to service connection for the cause of the Veteran's death

The Veteran died in July 2005 due to metastatic colon cancer.  The death certificate indicates other significant conditions contributing to his death included hepatitis C, coronary artery disease, and chronic liver disease.  

At the time of the Veteran's death, service connection was in effect for hemorrhoids (rated as noncompensable).  

The basic assertion of the appellant in this case is that the Veteran's cause of death was related to the Veteran's military service.  

In June 1957, during the Veteran's military service, the Veteran was diagnosed with infectious hepatitis with jaundice and was hospitalized.   In February 2004, the Veteran was afforded a VA examination to determine whether his currently diagnosed hepatitis C was related to his military service.  During the examination, the Veteran admitted to IV drug use and promiscuous sexual activity in the 1960's and 1970's following his military service.  The examiner found that the Veteran's current hepatitis had no relationship to the infectious hepatitis diagnosed during service in 1957.  Instead, the examiner opined that it was at least as likely as not that the risk factors causing the Veteran's hepatitis C were the Veteran's IV drug use and multiple sexual partners.  

In February 2011, a doctor of osteopathic medicine who was also the Director of Hepatology at Kansas City VA Medical Center provided an opinion.  She stated that she did not believe there was a 50 percent likelihood or greater chance that the Veteran's chronic hepatitis C infection or his chronic liver disease was etiologically related to his active duty service.  She explained that epidemiologically, intravenous drug abuse is the most prevalent of all risk factors for hepatitis C infection.  Another major risk factor is blood transfusion which the Veteran's denied having.  

The physician stated that while the Veteran had an icteric illness during active duty, the most likely etiology of this illness was hepatitis A virus infection which is consistent with a positive hepatitis A IgG ab as noted in a January 2004 treatment record.  If the Veteran would have had an icteric illness from hepatitis C during active duty, he would have more likely than not resolved his HCV infection.  Medical evidence has shown that patients with HCV infection who develop an icteric illness, generally have an exuberant immunologic response which results in spontaneous clearance of the hepatitis C virus, while most patients who have chronic hepatitis C infection have asymptomatic or minimally symptomatic anicteric illness at the time of acute infection.  Therefore, the physician found that the Veteran's intravenous drug use was the most likely portal of hepatitis C infection and chronic liver disease for this Veteran.  The physician also stated that there was no causal relationship between chronic hepatitis C infection and coronary artery disease.

The appellant also contends that VA's failure to timely diagnose and properly treat the Veteran's colon cancer proximately caused the continuance or natural progress of the disease leading to his death.  This issue will be discussed in further detail below.

In October 2004, a colonoscopy showed an ulcerated lesion which was "very concerning for malignancy".   The path report showed ulceration with no malignancy.  A repeat colonoscopy with added biopsies was planned, but the Veteran did not keep this appointment in December 2004.  The record shows that the Veteran was seen in Hepatology regarding his hepatitis C.  A February 2005 CT scan showed multiple liver lesions.  A March 2005 MRI confirmed this finding.  In March 2005, the Veteran was diagnosed by a private physician with adenocarcinoma with tumor markers suggesting colonic origin, but no colonic tumor was found.

In an opinion dated May 5, 2006, a VA physician expressed the written opinion that the treatment or care rendered by the VA did not cause the malignancy to spread to the liver and it was also unlikely that such could have been prevented by the diagnosis of malignancy in the tumor found in the sigmoid colon in October.  The examiner noted that it was not a failure of care or negligence which led to the nondiagnosis of colon cancer.  He further explained that it was also an unforeseeable circumstance for a biopsy specimen to be negative for malignancy.  

In an October 2010 opinion provided by a VA Oncologist, the physician stated that he did not believe there was a 50 percent likelihood or greater chance that the Veteran's metastatic colon cancer was related to the Veteran's active duty.  He further found that there was not a 50 percent or greater chance that the Veteran's "untimely diagnosis of metastatic colon cancer" proximately caused his death.  The physician found that the natural history of colon cancer makes it extremely unlikely that the liver lesions arose after the time of his initial work-up in October 2004.  The liver lesions were already there and had likely been there for a long time.  

The appellant submitted another opinion regarding the Veteran's cause of death which is dated in April 2011.  The physician, Dr. T., who rendered the opinion provided treatment to the Veteran following his diagnosis of metastatic disease at St. David's Hospital.  The physician noted that the Veteran underwent a liver biopsy in April of 2005 which revealed metastatic adenocarcinoma, favor metastatic colon cancer.  Following his discharge from St. David's Hospital, the Veteran sought treatment with Dr. T. and discussed systemic therapy.  Since the Veteran had progressed with ascites and symptomatic progressive metastatic disease, the Veteran opted to undergo palliative systemic chemotherapy.  He was given two doses but further treatment was not possible to continue secondary to progression of his liver dysfunction with ascites and symptomatic intestinal symptoms of obstruction.  

Dr. T. explained that the Veteran had a multitude of comorbidities primarily and significant for evidence of liver cirrhosis by CT scan of the abdomen on presentation to St. David's Hospital with associated splenomegaly and history of hepatitis C, coagulopathy with elevated protime in addition to thrombocytopenia secondary to hypersplenism and portal hypertension related to underlying liver cirrhosis and end state liver disease.  Dr. T. opined that at the time of the Veteran presented in April 2005, his malignancy was advanced with metastatic disease to the liver and multiple lesions.  Natural history of his disease likely takes several years for him to have developed advanced disease, as he presented.  Dr. T. further indicated that even if his malignancy was discovered in October 2004, it most likely would have been in a metastatic fashion, and Dr. T. doubted that it would have made a difference in the Veteran's overall prognosis and especially in an advanced stage of colon carcinoma, treatment of his metastatic disease is not curative purposes rather than palliative.   

The Veteran's service treatment records do not contain a diagnosis of colon cancer, and he was not diagnosed with cancer until many years after his discharge from service.  

The Board first notes that it is neither contended nor shown that the service-connected hemorrhoids were a contributory cause of the Veteran's death.  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, and/or service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).

The Board also notes that there is no medical evidence whatsoever indicating that the Veteran's metastatic colon cancer, which caused his death, was first manifest in service or within one year thereafter.  Furthermore, the opinions provided do not show a relationship between the Veteran's death and hepatitis A, which apparently was diagnosed during service.  Although the Veteran had hepatitis C at the time of his death, the opinions provided do not show that he contracted hepatitis C until after his military service. 

The appellant stated that she believed that the Veteran's death was related to the Veteran's military service.  The appellant is competent to testify as to her observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, testimony as to cause of the Veteran's death and whether his diagnosis of hepatitis C is related to his military service is an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which is not capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  For these reasons, the Board finds that the appellant is not competent to testify to the cause of the Veteran's death or to etiology of his hepatitis C diagnosis.

Overall, the Board concludes that no disabilities incurred either as a result of service or as secondary to a service-connected disability caused the Veteran's death or contributed substantially or materially to cause his death.  Therefore, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the current claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Entitlement to DIC under 38 U.S.C.A. § 1151

As noted above, the Veteran died in July 2005 due to metastatic colon cancer.  The death certificate indicates other significant conditions contributing to his death included hepatitis C, coronary artery disease, and chronic liver disease.  

The issues for consideration is entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for the Veteran's death due to an untimely diagnosis of metastatic colon cancer by the VA.  The appellant contends that VA's failure to timely diagnose and properly treat the Veteran's colon cancer proximately caused the continuance or natural progress of the disease leading to his death.

In October 2004, a colonoscopy showed an ulcerated lesion which was "very concerning for malignancy".   The path report showed ulceration with no malignancy.  A repeat colonoscopy with added biopsies was planned, but the Veteran did not keep this appointment in December 2004.  The record shows that the Veteran was seen in Hepatology regarding his hepatitis C.  A February 2005 CT scan showed multiple liver lesions.  A March 2005 MRI confirmed this finding.  In March 2005, the Veteran was diagnosed by a private physician with adenocarcinoma with tumor markers suggesting colonic origin, but no colonic tumor was found.

In an opinion dated May 5, 2006, a VA physician expressed the written opinion that the treatment or care rendered by the VA did not cause the malignancy to spread to the liver and it was also unlikely that such could have been prevented by the diagnosis of malignancy in the tumor found in the sigmoid colon in October.  The examiner noted that it was not a failure of care or negligence which led to the nondiagnosis of colon cancer.  He further explained that it was also an unforeseeable circumstance for a biopsy specimen to be negative for malignancy.  

In October 2010, the Board requested a medical expert opinion to resolve the question as to whether the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care or medical treatment, or was due to an event not reasonably foreseeable.  

In the October 2010 opinion provided by a VA Oncologist, the physician stated that he did not believe there was a 50 percent likelihood or greater chance that the Veteran's metastatic colon cancer was related to the Veteran's active duty.  He further found that there was not a 50 percent or greater chance that the Veteran's "untimely diagnosis of metastatic colon cancer" proximately caused his death.  The physician found that the natural history of colon cancer makes it extremely unlikely that the liver lesions arose after the time of his initial work-up in October 2004.  The liver lesions were already there and had likely been there for a long time.  

The appellant submitted another opinion regarding the Veteran's cause of death which is dated in April 2011.  The physician, Dr. T., who rendered the opinion provided treatment to the Veteran following his diagnosis of metastatic disease at St. David's Hospital.  The physician noted that the Veteran underwent a liver biopsy in April of 2005 which revealed metastatic adenocarcinoma, favor metastatic colon cancer.  Following his discharge from St. David's Hospital, the Veteran sought treatment with Dr. T. and discussed systemic therapy.  Since the Veteran had progressed with ascites and symptomatic progressive metastatic disease, the Veteran opted to undergo palliative systemic chemotherapy.  He was given two doses but further treatment was not possible to continue secondary to progression of his liver dysfunction with ascites and symptomatic intestinal symptoms of obstruction.  

Dr. T. explained that the Veteran had a multitude of comorbidities primarily and significant for evidence of liver cirrhosis by CT scan of the abdomen on presentation to St. David's Hospital with associated splenomegaly and history of hepatitis C, coagulopathy with elevated protime in addition to thrombocytopenia secondary to hypersplenism and portal hypertension related to underlying liver cirrhosis and end state liver disease.  Dr. T. opined that at the time of the Veteran presented in April 2005, his malignancy was advanced with metastatic disease to the liver and multiple lesions.  Natural history of his disease likely takes several years for him to have developed advanced disease, as he presented.  Dr. T. further indicated that even if his malignancy was discovered in October 2004, it most likely would have been in a metastatic fashion, and Dr. T. doubted that it would have made a difference in the Veteran's overall prognosis and especially in an advanced stage of colon carcinoma, treatment of his metastatic disease is not curative purposes rather than palliative.   

All the medical opinions provide the same conclusion that even if the Veteran had been diagnosis earlier in October 2004 with colon cancer, it would have made little difference to the Veteran's overall prognosis.  

For these reasons, the Board finds the medical treatment by the VA was not the proximate cause of the Veteran's death.  In addition, the Board finds that the proximate cause of the Veteran's death was not due to lack of proper skill and error in judgment, on the part of VA or as due to an event not reasonably foreseeable.

Overall, the preponderance of the evidence is against the appellant's claim for compensation under 38 U.S.C.A. § 1151 for cause of the Veteran's death.  Accordingly, this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  Gilbert, 1 Vet. App. 49.  





V.  Entitlement to service connection hepatitis for accrued benefits purposes.

In a March 2004 decision, issued prior to the Veteran's death, the RO denied the Veteran's claim for entitlement to service connection for residuals of infectious hepatitis.  In August 2004, Disabled American Veterans filed a VA Form 21-22 and a notice of disagreement requesting that a Decision Review Officer reevaluate the Veteran's denial of service connection for hepatitis.  Even though the Veteran was previously represented by the Texas Veteran Commission, the receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. §14-631(g)(1).  For these reason, the Veteran's claim for entitlement to service connection hepatitis was pending at the time of the Veteran's death in July 2005.

Prior to his death, the Veteran essentially contended that he was diagnosed in service with hepatitis in 1957 and hospitalized, and therefore service connection was warranted for hepatitis.

The Veteran's service treatment records show that he was diagnosed with infectious hepatitis with jaundice confirmed by laboratory reports in June 1957.

The first post-service treatment record showing a diagnosis of hepatitis is not until January 1998.  In January 2004, the Veteran reported that he was diagnosed with hepatitis in service.  The VA physician examining the Veteran informed the Veteran that because of his age and coronary artery disease, he would not be a good candidate for treatment for his hepatitis C.  Treatment could worsen his coronary artery disease.  The physician noted risk factors as heroin use from 1957 to 1990 and unprotected sex.

In February 2004, the Veteran was afforded a VA examination.  The examiner noted a diagnosis of hepatitis in Korea.  The Veteran did not know what type of hepatitis he was diagnosed with during service.  In June 2003, the Veteran was diagnosed with hepatitis C.  The Veteran reported that he had never had a blood transfusion, but he admitted to IVA drug use and promiscuous sexual activity in the 1960's and 1970's.  The examiner noted that the claims file indicated a positive hepatitis C virus antibody, and the examiner diagnosed the Veteran with hepatitis C with early cirrhosis.  The examiner opined that the most likely risk factor leading to the diagnosis of hepatitis C is the IV drug use in the 1960's and 1970's.  The examiner also explained that the hepatitis C of today has no relationship to the infectious hepatitis which the Veteran had in Korea in 1957.  The examiner opined that it was at least as likely as not that the risk factors causing the hepatitis C were the IV drug use and multiple sex partners.

Generally, only evidence contained in the claims file at the time of the Veteran's death is considered.  There are exceptions to his general rule.  In July 2010, the Board requested an opinion as to the issue of the Veteran's cause of death.  The opinion also discussed the Veteran's hepatitis.  VHA opinions, if obtained after the death of the Veteran, are not among the exceptions, since this evidence is not "in the file" at the time of death.  Therefore, the Board will not consider the February 2011 VA opinion in its analysis of entitlement to accrued benefits

The Board acknowledges the Veteran's diagnosis of infectious hepatitis during service.  The question becomes whether his currently diagnosed hepatitis C is related to the hepatitis diagnosis during service as there are a few different types of hepatitis.  

The Veteran stated that he believed his current hepatitis diagnosis was related to his hepatitis diagnosis in service.  The Veteran was competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, testimony as to the etiology of his diagnosed hepatitis C is an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which is not capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  For these reasons, the Board finds that the Veteran was not competent to testify to the etiology of his hepatitis C diagnosis.

The Board does find that the February 2004 VA examiner is competent to render an opinion as to whether his current hepatitis C diagnosis was related to the diagnosis in service.  The February 2004 examiner opined that the current hepatitis C diagnosis had no relationship to the infectious hepatitis which the Veteran had in Korea in 1957.  The Board acknowledges that the examiner failed to provide an explanation as why there was no relationship between these two diagnoses.  As explained above, entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  38 U.S.C.A. § 5121(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999).  Therefore, further clarification or additional development is not permitted and the claim must be decided on the basis of the evidence included in the file.

As noted above, the VA examiner further explained that the most likely risk factor leading to the diagnosis of hepatitis C was the IV drug use in the 1960's and 1970's following the Veteran's service.  He also said it was at least as likely as not that the risk factors causing the hepatitis C were the IV drug use and multiple sex partners in the 1960's and 1970's.    
Further, the absence of documented complaints of or treatment for his hepatitis symptoms for more than 40 years weighs against the claim on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Also the lack of evidence of treatment bears on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Accordingly, the evidence of record weighs against a finding of service connection for hepatitis.  

The Board finds that the preponderance of the evidence is against the claim and service connection for hepatitis for accrued benefits purposes is denied.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to dependency and indemnity compensation for the cause of the Veteran's death under 38 U.S.C.A. § 1151 is denied.

Service connection for infectious hepatitis for accrued benefits purposes is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


